UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-2257



In Re: JOHN PAUL TURNER,

                                                          Appellant.




                           No. 97-2517



In Re: JOHN PAUL TURNER,
                                                          Appellant.




Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (MISC-97-48-R)


Submitted:   January 22, 1998            Decided:   February 3, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders imposing a

prefiling injunction and granting leave to proceed in forma pauper-

is on appeal. We have reviewed the record and the district court's

opinions and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. In re: Turner, No. MISC-97-48-
R (W.D. Va. Sept. 12, 1997, and Oct. 24, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2